MEMORANDUM **
Petitioner Reyes Abigail Linares-Gon-zales (“Linares”) challenges the denial of his application for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”).1 We have jurisdiction pursuant to 8 U.S.C. § 1252(a)(1), and we deny the petition.
Linares does not claim that he has suffered any past persecution, and poverty and general conditions of violence are insufficient to support a claim of asylum or withholding of removal. See, e.g., Lolong v. Gonzales, 484 F.3d 1173, 1179-80 (9th Cir.2007); Li v. INS, 92 F.3d 985, 987 (9th Cir.1996). Similarly, general conditions of violence and poverty are insufficient to show that it is more likely than not that he would be tortured if he returned to Guatemala. See 8 C.F.R. § 208.18(a)(1). Accordingly, Linares has not' met his burden of showing his entitlement to asylum, withholding of removal, or relief under CAT.
PETITION DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.


. Linares’ petition for relief in connection with his request for cancellation of removal is addressed in a separate opinion issued concurrently with this memorandum disposition.